                                                                                                                                                   '
                                                                                                                        .
                                                                                                             CLEhK'
                                                                                                                  SOFFICEU.S.DISTRICTCOURT
      Ao245, (Rev.2/l8-vaw addionsârl?lludgmentinacri
                                                    mi
                                                     nalcase                                                                ATAnlNoook,vA
                 shuctI                                                               ,                                           FlLa o

                                         UNITED STATESDISTY CT COUAT                                                         AL6 22 2219
                                                     W estern D istrictofV irginia                                          JULI
                                                                                                                               AC. U Y,c(E
             IJNITEDSTATESoyAMERICA                                        JCDGMENTIN ACRIM> ALc1Y
                                V                                                                                                p     c
                                    .                                       casex um ber: ovAw 118cRex 02s-023
           KIM BEIU.Y ANN DM KE                                             Case N um ber:
           a/k/aM amaKim
                                                                            USM N ulnber; 11634-084
                                                                            JohnE.Jessee
                                                                            Defendant'sAttorney
    THE DEFENDANT'
                 .
    X pleadedguiltytocountts) One(1)
    EZIpleadednolocontenderetocountts)                 '          .
       whichwasacceptedbythecourt.
    Z wasfoundguiltyoncountts)
.      afterapleaofnotguilty,

    Thedefendantisadjudicatedguiltyoftheseoffenses:
      Title & Section               Nature ofO ffense                                                       OffenseEnded               Count
21U.S.C.j846,21 ConspiracytoPossessW ithlntenttoDistribute500GramsorM oreof                                     10/23/18                 1
U.S.C.j841(b)(1)(A) M ethamphetamine




           Thedefendantissentencedasprovidedinpages2through                       7         ofthisjudgment.Thesentenceisimposedpursuantto
    theSentencingReform Actof1984.
    Z Thedefendanthisbeenfoundnotguiltyoncountts)                                                                                      '
    Z Countts)                                  Z is Z aredismissedonthemotionoftheUnitedStates.
         iliItisorderedthatthedefendptmustnotifytheUnjtedSltesattomeyforthisdiltrlotwithin30daysofgnychangeofname,reqidepce
    t
    ohrema
        defenja
              andtdmu
                   resstuno
                          tt
                           ii
                            lf
                             ayl1th
                                  fie
                                    ne
                                     cs
                                      lurr
                                         etsa
                                            tl
                                             ntu
                                               dtUn
                                                 ionltc
                                                      eo
                                                       dsS
                                                         tsyat
                                                             ae
                                                              ns
                                                               da
                                                                st
                                                                 pto
                                                                   er
                                                                    mnael
                                                                        yao
                                                                          ss
                                                                           fema
                                                                             ssme
                                                                               tenpa
                                                                                   ts
                                                                                    lc
                                                                                     lmp
                                                                                      han
                                                                                        og
                                                                                         ses
                                                                                           dlnyetc
                                                                                                 hois
                                                                                                    nJ
                                                                                                     ou
                                                                                                      ml
                                                                                                      dgomç
                                                                                                          clr
                                                                                                            nctuams
                                                                                                                 ret
                                                                                                                   fa
                                                                                                                    un
                                                                                                                    .ll
                                                                                                                      c
                                                                                                                      yes
                                                                                                                        pald.Iforderedtopayrestltutlon,
                                                                           August21,2019
                                                                           DateofImpositionofJudgment


                                                                           Signature f udge



                                                                           Jam esP.Jones,United StatesDistrictJudge
                                                                           NameandTitleofJudge

                                                                                          F 22 /Q
                                                                           Date




          Case 1:18-cr-00025-JPJ-PMS Document 687 Filed 08/22/19 Page 1 of 7 Pageid#: 10800
AO 2458       (Rev.2/18-VAW Additions05/17)JudgmentinCriminalCase
              Sheet2-Imprisomnent
                                                                                                Judgment-Page   2     of   7
DEFEN DAN T: IU M BERI, Y AN N DM KE a/k/aM am aKim
CA SE N UM BER :DVAW 118CR000025-023

                                                             IM PR ISONM ENT

          Thedefendantisherebycom mittedtothecustodyoftheFederalBureauofPrisonsto beimprisonedforatotalterm of:

  Twohundred-ten(210)months.



     IK ThecourtmakesthefollowingrecommendationstotheBureauofPrisons:
  Thatthedefendantreceiveresidentialsubstanceabusetreatment(RDAP)pursuanttotheprovisionsof18U.S.C.j3621(b)andbe
     designated to FPC A lderson in orderto facilitatevisitswith family m embers.


     Nx Thedefendantisremanded tothecustody oftheUnitedStatesM arshal.
     r-I ThedefendantshallsurrendertotheUnited StatesMarshalforthisdistrict:
          Eq at                                    L a,m. I'-Ipm .   o
                                                                          on

          I
          -I asnotifiedby theUnitedStatesM arshal.

     Z ThedefendantshallsurrenderforserviceofsentenceattheinstitutiondesignatedbytheBureauofPrisons:
          N     before            on
          r-I asnotifiedbytheUnitedStatesM arshal.
          r-1 asnotifiedby theProbationorPretrialServicesOffice.


                                                                    R ETU R N
 lhaveexecutedthisjudgmentasfollows:




          Defendantdelivered on                                                     ttl

 a                                                    ,withacertifiedcopyofthisjudgment.


                                                                                              LINITED STATESMARSHAL

                                                                         By
                                                                                           DEPUTY DNITED STATESMARSHAL




       Case 1:18-cr-00025-JPJ-PMS Document 687 Filed 08/22/19 Page 2 of 7 Pageid#: 10801
AO2458 (Rev.2/18-VAW Additions05/17)Judgmenti
                                            naCrimi
                                                  nalCase
         Sheet3- SupervisedRelease
                                                                                         Judgment-page   3    of       7
DEFENDANT: KIM BERLY ANN DRAKE a/k/aM amaKim
CASE NUM BER:DVAW I18CR000025-023
                                                SUPERNISED RELEASE
Uponreleasefrom im prisonment,youwillbeon supervisedreleaseforaterm of:
Five(5)years.




                                              M A ND ATOR Y CONDITIONS
     Youmustnotcomm itanotherfederal,stateorlocalcrime.
     Z Youmustmakerestitutioninaccordancewithsections3663and3663A,oranyotherstatuteauthorizingasentenceof
      restitution.(checkçapplicable)
   Youm ustnotunlaw fullypossessacontrolledsubstance.
4. Youmustrefrainfrom anyunlawfulu;eofacontrolledsubstance.Youmustsubmittoonedrug testwithin 15daysofreleasefrom
   imprisonm entand atleasttwo periodicdrug teststhereafter,asdeterm inedbythecourt.
            Z Theabovedrugtestingconditionissuspended,basedonthecourt'
                                                                     sdeterminationthatyou
                posealow risk offuturesubstanceabuse.(checkçapplicable)
     I
     (F(lYoumustcooperateinthecollectionofDNA asdirectedbytheprobationofficer.(check(appli
                                                                                         cable)
     I71YoumustcomplywiththerequirementsoftheSexOffenderRegistrationandNotificationAct(34U.S.C.j20901,etseq.)as
        directedbytheprobation officer,theBureauofPrisons,orany statesex offenderregistrationagency inwhichyoureside,w ork,
        areastudent,orwereconvictedofaqualifyingoffense.(checkœapplicable)
     I
     Z Youmustparticipateinanapprovedprogram fordomesticviolence.(checknapplicable)
Youm ustcomply withthestandard conditionsthathavebeen adopted bythiscourtaswellaswithany otherconditionsontheattached
Page.



    Case 1:18-cr-00025-JPJ-PMS Document 687 Filed 08/22/19 Page 3 of 7 Pageid#: 10802
AO 2458    (Rev.2/18-VAW Additions05/17)JudgmentinaCriminalCase
            Sheet3A - StlpervisedRelease
                                 .                                                            Judgment-page    4     of          7
 DEFEN DA N T: KIM BERLY AN N DRAKE a/k/aM am aKim
 CASE NUM BER:DVAW 118CR000025-023
                                     STAN DA RD CONDITION S OF SUPER VISION

Aspal 4ofyoursupervised release,youmustcom plyw iththefollowing standardconditionsofsupervision.Theseconditionsareimposed
becausetheyestablishthebasicexpectationsforyourbehaviorw hileonsupervisionand identify them inimum toolsneeded by probation
ofticerstokeep informed,reportto thecourtabout,andbringaboutimprovem entsinyourconductand condition.
     Youmustreqorttotheprobationofficeinthefederaljudicialdistrictwhereyouareauthorizedtoresidewithin72hoursofyour
     releasefrom lmprisonm ent,unlesstheprobationofficerinstructsyoutoreporttoadifferentprobationoffceorwithinadifferenttime
     frame.
     Afterinitially reportingtotheprobation office,youwillreceiveinstructionsfrom thecourtortheprobationofflcerabouthow and
     whenyoumustrepol'     ttotheprobation officer,andyoumustreporttotheprobation officerasinstructed.
     Youmustnotknowinglyleavethefederaljudicialdistrictwhereyouareauthorizedtoresidewithoutfirstgettingpermissionfrom the
     courtorthe probation officer.
     Youmustanswertruthfullythequestionsasked byyourprobation officer.
     Youmustliveataplaceapprovedbytheprobationofficer.lfyouplantochangewhereyouliveoranythingaboutyourliving
     arrangements(suchasthepeopleyouIivewith),youmustnotlfythelyobationofficeratleast10daysbeforethechange.lfnotifying
     theprobationofficerinadvance isnotpossibledueto unanticîpatedclrcum stances,youm ustnotifytheprobationofficerwithin72
     hoursofbecomingawareofachangeorexgectedchange.
     Youm ustallow theprobationofficertovisltyouatanytimeatyourhom eorelsewhere,andyoum ustpermittheprobationofficerto
     takeany item sprohibitedby theconditionsofyoursupervisionthatheorsheobservesinplainview.
     Youmustworkfulltime(atleast30hoursperweek)atalawfultypeofemployment,unlesstheprobationofficerexcusesyou 9om
     doingso.lfyoudo nothavefull-timeemploymentyoumusttrytofindfull-timeemployment,unlesstheyrobationofficerexcuses
     youfrom doingso.Ifyouplantochangewhereyotlworkoranythingaboutyourwork(suchasyourpositlonoryourjob
     responsibilities),youmustnotifytheprobationofficeratIeast10daysbeforetheohange.lfnotifyingtheprobationofficeratleast10
   daysinadvanceisnotpossibleduetounanticipated circumstances,youm ustnotifytheprobation officerwithin72hoursof
   becom ing aw areofachangeorexpectedchange.
2. Youm ustnotcomm unicateorinteractwithsomeoneyouknow isengaged incriminalactivity.lfyou know som eonehasbeen
   convictedofafelony,youmustnotknow inglycom municateorinteractwiththatpersonw ithoutfirstgetlingtheperm issionofthe
   probationofficer.
   Ifyouarearrested orquestionedbyalaw enforcementofficer,yopmustnotifz theprobation officerwithin 72hgurs.
     Youmustnotown,possess,orhaveaccesstoaGrearm,ammunitlon,destructlvedevice,ordangerousweapon(l.e.,anythingthatwas
     designed,orwasmodifiedfor,thespecificgurposeofcausingbodilyinjuryordeathtoanotherpersonsuchasnunchakusortasers).
     You mustnotactormakeany agreem entwlth a1aw enforcem entagency to actasa consdentialhum an sourceorinform antwithout
     firstgetting thepermission ofthe court.
     Iftheprobationofficerdeterminesthatyouposearisktoanotherperson(includingan organization),theprobationofficermay
     require you to notify the person aboutthe risk and you mustcomply withthatinstl-uction. Theprobation ofscermay contactthe
     person and confirm thatyou havenotifiedthe person aboutthe risk.
     You mustfollow the instructionsofthe probation oftlcerrelated to theconditionsofsupervision.



U.S.Probation OfflceU seO nly
A U .S.probationofficerhasinstructed meontheconditionsspecifiedbythecourtandhasprovidedmewith awrittencopy ofthis
judgmentcontainingtheseconditions.Forfurtherinformationregardingtheseconditions,seeOvelwiew ofprobationandsupervised
ReleaseConditions,availableat:3.
                               k'
                                &j'!g.,J/:'col/r/.&.gt?!).

Defendant'sSignature                                                                          D ate




      Case 1:18-cr-00025-JPJ-PMS Document 687 Filed 08/22/19 Page 4 of 7 Pageid#: 10803
 AO 2458    (Rev.2/18-VAW Additions05/17)JudgmentinaCriminalCase
            Sheet317-SupervisedRelease
                                                                                            Judgm ent-page   5    of       7
 D EFEN DAN T: KIM BERLY ANN DRAKE a/k/aM am aKim
 CA SE N U M BER :DVAW 118CR000025-023
                                     SPEC           CONDITIO NS OF SUPER W SIO N
W hile on supervised release,the defendant:

(1)Mustpayanymonetarypenaltythatisimposedbythisjudgmentinthemannerdirectedbythecourt;
(2)Mustresideinaresidencefreeoffirearms,ammunition,destnzctivedevices,anddangerousweapons;
(3)Mustsubmittowarrantlesssearchandseizureofpersonandpropertybytheprobationoftkerorotherlaw enforcementofficer,whenever
suchofficerhasreasonablesuspicionthatthedefendantisengagedincrim inalactivity;and

(4)Followingreleasefrom imprisonment,thecourtwillevaluatedefendant'sstamsanddeterminewhether,afterincarceration,drug
rehabilitationisnecessary andappropriate.Ifadditionalrehabilitation isdeemedappropriate,thedefendantmustparticipatein aprogram as
designatedbythecourt,uponconsultationwiththeprobation officer,untilsuchtimeasthedefendanthassatisfieda11therequirementsofthe
program .




      Case 1:18-cr-00025-JPJ-PMS Document 687 Filed 08/22/19 Page 5 of 7 Pageid#: 10804
AO 2458   (Rev.2/l8-VAW Addi
                           tions05/17)JudgmentinaCriminalCase
          Shee!5-CriminalM onetaryPônalties
                                                                                            Judgment-page    6       of        7
DEFENDANT: KIM BERLY AN N DM KE a/k/aM am aK im
CASE N UM BER:DVAW 118CR000025-023
                                          CRIM INAL M O NETM W PENALTTES
    The defendantm ustpay thetotalcriminalmonetary penaltiesunderthescheduleofpaym entson Sheet6.

                    Assessm ent                    JVTA Assessm entW           Fine                              Restitution
TOTALS           $ 100.
                      00                       $                           $                                $


Z Theddenuinationofrestitutionisdeferreduntil                   .AnAmendedludgmentinaCriminalCase(AO 245C)willbeentered
    aftersuch detennination.

f-l Thedefendantmustmakerestitution(includingcommunityrestitution)tothefollowing payeesin theamountlistedbelow.
     Ifthedefendantm akesa partialpayment,each payee shallreceive an approxim ately proportioned paym ent,unlessspecitiedotherwise
     inthepriorityorderorpercentagepaymentcolumnbelow.However,pursuantto18U.S.C j3664(1),allnonfederalvictimsmustbe
    paid before theUnited Statesispaid.
NameofPayee                                        TotalLoss*fr                Restitution O rdered         PriorityorPercentage




TOTALS


IE1 Restitutionamountorderedpursuanttopleaagreement$
EIII Thedefendantmustpayinterestonrestitutionandafineofmorethan$2,500,unlesstherestitutionorfineispaidinfullbeforethe
     fifteenthdayaherthedateofthejudgment,pursu'
                                               antto18U.S.C.53612(9.A1lofthepaymentoptionsonSheet6maybesubject
     topenaltiesfordelinquencyanddefault,pursuantto l8 U.S.C.j3612(g).

I
Z Thecourtdeterminedthatthedefendantdoesnothavetheabilitytopayinterestanditisorderedthat:
  EEItheinterestrequirementiswaivedforthe EEI tlne Eqlrestitution.
  EEJ theinterestrequirementforthe Z fine Z restitutionismodifiedasfollows:

* JusticeforVictim sofTrafficking Actof2015,Pub.L.No.114-22.
**Findingsforthe totalamountoflossesarerequired underChapters 109A,110,lIOA,and l13A ofTitle 12 foroffenses com m itted
on oraherSeptem ber13,1994,butbeforeApril23,1996.

     Case 1:18-cr-00025-JPJ-PMS Document 687 Filed 08/22/19 Page 6 of 7 Pageid#: 10805
AO2458      (Rev.2/18-VAW Additi
                               ons05/17)JudgmentinaCriniinalCase
            Sheet6 -ScheduleofPayments
DEFENDANT: K IM BERLY ANN DRAICE a/k/a M amaK im                                                        Judgm ent-Page 7 of 7
CASE N UM BER:DVAW I18CR000025-023
                                                SC H ED U LE O F PA             EN TS
Having assessed thedefendant'sability to pay,the totalcrim inalmonetary penaltiesaredueim mediately and payable asfollow s:
A ZX Lumpsum paymentof$100.00            immediately,balancepayable
          I
          Z notlaterthan                      ,or
          Z inaccordance      I
                              Z C, EIID, IZ E, I     Z F or,Z Gbelowl;or
BIZ Paymenttobeginimmediately(maybecombinedwith Z C, Z D, Z F,or Z G below);or
c II11 Paymentinequal                  (e.g.,weekly,monthly,quarterly)installmentsof$                                overaperiodof
                          (e.g.,monthsoryears),tocommence                       (e.g.,30or60days)aAerthedateofthisjudgment;or
o EII Paymentinequal                                 (e.g.,weekly,monthly,quarterly)installmentsof$                  overaperiodof
                          (e.g.,monthsoryears),tocommence                      (e.g,,30or60days)afterreleasefrom imprisonmenttoa
          term ofsupervision;or
          Paymentduringtheterm ofsupervisedreleasewillcommencewithin                        (e.g.,30or60days)afterreleasefrom
          imprisonm ent.Thecourtw illsetthepaymentplanbasedon anassessmentofthedefendant'sabilitytopayatthattim e;or
F (4(j Duringtheterm ofimprisonment,paymentinequal                            (e.g.,weekly,monthly,quarterly)installmentsof
          S               ,or         % ofthedefendant'
                                                      sincome,whicheveris greater =tocommence                     (e.g.,30or
          60days)afterthedateofthisjudgment;A'ND paymentinequal                      (e.g.,weekly,monthly,quarterly)
      '
          installmentsof$                duringtheterm ofsupervisedrelease,tocommence                     (e.g.,30 or60days)
          aûerreleasefrom imprisonm ent.
GI
 Z Specialinstnlctionsregardingthepaymentofcriminalmonetarypenalties:


AnyinstallmentscheduleshallnotprecludeenforcementoftherestitutionorfineorderbytheUnitedStatesunder18U.S.C jj3613and
3664(119.
Anyinstallmentscheduleissubjecttoadjustmentbythecoul'tatanytimeduringtheperiodofimprisonmentorsupervision,andthedefendant
shallnotify the probation officerand theU .S.Attorney ofany change in the defendant'seconom iccircum stances thatm ay affectthe
defendant's ability to pay.
A11crim inalmonetary penaltiesshallbem adepayable to the Clerk,U.S.DistrictCourt,210 Franklin Rd.,Suite 540,Roanoke,Virginia24011,
fordisbursem ent.
Thedefendantshallreceivecreditforal1paymentspreviouslym adetow ard any crim inalm onetarypenaltiesim posed.
Anyobligationtopayrestitutionisjointandseveralwithotherdefendants,ifany,againstwhom anorderofrestitutionhasbeenorwillbe
entered.
  Z JointandSeveral
      DefendantandCo-DefendantNamesandCaseNumbers(includingdefendantnumber),TotalAmount,JointandSeveralAmount,and
      corresponding payee,ifappropriate.




  Z Thedefendantshallpaythecostofprosecution.
  Z Thedefendantshallpaythefollowingcourtcostts):
  Z Thedefendantshallforfeitthedefendant'sinterestinthefollowingpropertytotheUnitedStates:



 Paymentsshallbeappliedinthefollowingorder:(1)assessment,(2)restimtionprincipal,(3)restitutioninterest,(4)fineprincipal,
 (5)fineinterest,(6)communityrestitution,(7)penalties,and (8)costs,includingcostofprosecution andcourtcosts.
      Case 1:18-cr-00025-JPJ-PMS Document 687 Filed 08/22/19 Page 7 of 7 Pageid#: 10806
